DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-9 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a mode controller, activating the photodiode array to output photo detection results in any of at least two modes, wherein said at least two modes comprise an image sensing mode and an ambient light sensor (ALS) mode; wherein: in the image sensing mode, the image sensor utilizes all of the plurality of photodiodes to output a set of primary photo detection results, for performing the image sensing; and in the ALS mode, the image sensor utilizes a portion of photodiodes corresponding to the ALS mode within the plurality of photodiodes to output a set of secondary photo detection results, for performing ambient light detection, wherein the additional detection comprises the ambient light detection.”
Claims 10-12 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a mode controller, activating the photodiode array to output photo detection results in any of at least two modes, wherein said at least two modes comprise an image sensing mode and a proximity sensor (PS) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Skogo et al. (Patent No. US 11,138,428 B2) discloses each pixel of a first portion of the plurality of pixels including a near-infrared filter configured to block red, green, and blue light; and pass near-infrared light and each pixel of a second portion of the plurality of pixels receiving at least one of red, green, or blue light and receive near-infrared light.
Stettner et al. (Patent No. US 8,743,176 B2) discloses a hybrid three dimensional imaging camera comprising a 2-D video camera utilizing a focal plane array 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878